237 Ga. 249 (1976)
227 S.E.2d 253
EVANS
v.
WATSON et al.
31278.
Supreme Court of Georgia.
Submitted June 25, 1976.
Decided July 9, 1976.
Albert Steve Evans, pro se.
Arthur K. Bolton, Attorney General, Robert S. Stubbs, II, Chief Deputy Attorney General, Richard L. Chambers, Deputy Attorney General, G. Thomas Davis, Senior Assistant Attorney General, Kirby G. Atkinson, Staff Assistant Attorney General, for appellees.
JORDAN, Justice.
Appellant, serving a sentence in the Georgia penal system, filed a "motion for the transcript in cases (44466), (44467); and (44468)." While appellant's notice of appeal states that the transcripts were needed to "perfect an appeal by a petition of habeas corpus," no showing was made in the trial court as to the need or purpose for which the transcripts were sought. The trial court denied the petition.
On the basis of this record we affirm. Billups v. State, 234 Ga. 147, 148 (214 SE2d 884) (1975).
Judgment affirmed. All the Justices concur, except Gunter and Ingram, JJ., who dissent.
HILL, Justice, concurring.
Although I dissented in Billups v. State, supra, in view of United States v. MacCollom, ___ U. S. ___ (No. 74-1487, decided June 10, 1976), which, although it involved a federal prisoner, dealt with equal protection, I concur in the judgment of the court.